19-2139
     Singh v. Garland
                                                                               BIA
                                                                         Poczter, IJ
                                                                      A208 617 694
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 5th day of October, two thousand twenty-one.
 5
 6   PRESENT:
 7            DEBRA ANN LIVINGSTON,
 8                 Chief Judge,
 9            JOSEPH F. BIANCO,
10            STEVEN J. MENASHI,
11                 Circuit Judges.
12   _____________________________________
13
14   GURPAL SINGH,
15            Petitioner,
16
17                      v.                                  19-2139
18                                                          NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                    Bruno Joseph Bembi, Esq.,
25                                      Hempstead, NY.
26
27   FOR RESPONDENT:                    Brian M. Boynton, Assistant
28                                      Attorney General; Anthony C.
 1                                Payne, Assistant Director; Neelam
 2                                Ihsanullah, Trial Attorney, Office
 3                                of Immigration Litigation, United
 4                                States Department of Justice,
 5                                Washington, DC.

 6          UPON DUE CONSIDERATION of this petition for review of a

7    Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review

9    is DENIED.

10          Petitioner Gurpal Singh, a native and citizen of India,

11   seeks review of a June 18, 2019 decision of the BIA affirming

12   a January 17, 2018 decision of an Immigration Judge (“IJ”),

13   which denied asylum, withholding of removal, and relief under

14   the Convention Against Torture (“CAT”).      In re Gurpal Singh,

15   No. A208 617 694 (B.I.A. June 18, 2019), aff’g No. A208 617

16   694 (Immigr. Ct. N.Y.C. Jan. 17, 2018).           We assume the

17   parties’ familiarity with the underlying facts and procedural

18   history.

19          We have reviewed the IJ’s decision as modified by the

20   BIA.    See Xue Hong Yang v. U.S. Dep’t of Just., 426 F.3d 520,

21   522 (2d Cir. 2005); Yan Chen v. Gonzales, 417 F.3d 268, 271

22   (2d    Cir.   2005).    We   review    an   adverse   credibility

23   determination     for    substantial    evidence.     8   U.S.C.

24   § 1252(b)(4)(B); Hong Fei Gao v. Sessions, 891 F.3d 67, 76
                                  2
 1   (2d Cir. 2018).

 2         “Considering the totality of the circumstances, and all

 3   relevant factors, a trier of fact may base a credibility

 4   determination on the demeanor, candor, or responsiveness of

 5   the   applicant . . . , the           inherent     plausibility        of    the

 6   applicant’s . . . account,            the     consistency      between       the

 7   applicant’s . . . written         and       oral   statements . . . , the

 8   internal    consistency      of   each      such   statement,    [and]      the

 9   consistency     of    such    statements      with     other   evidence      of

10   record . . . without         regard    to    whether    an   inconsistency,

11   inaccuracy, or falsehood goes to the heart of the applicant’s

12   claim,     or   any     other     relevant         factor.”        8 U.S.C.

13   § 1158(b)(1)(B)(iii).             “We        defer . . . to       an        IJ’s

14   credibility determination unless . . . it is plain that no

15   reasonable fact-finder could make such an adverse credibility

16   ruling.”    Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir.

17   2008); accord Hong Fei Gao, 891 F.3d at 76.                     Substantial

18   evidence supports the agency’s conclusion that Singh was not

19   credible as to his claim that he was attacked by members of

20   rival political parties.

21         Singh argues that, in making its adverse credibility


                                            3
 1   determination, the agency erred in relying on third-party

 2   omissions relating to his grandfather’s involvement in the

 3   political party that Singh claimed to support.                  See Hong Fei

 4   Gao, 891 F.3d at 81 (“[W]here a third party’s omission creates

 5   no     inconsistency    with    an     applicant’s     own    statements—an

 6   applicant’s failure to explain third-party omissions is less

 7   probative of credibility . . . .”).              However, even assuming

 8   arguendo that the agency placed undue weight on those third-

 9   party    omissions,     the    other       findings   provide    sufficient

10   support for the adverse credibility determination.                 See Singh

11   v. Garland, No. 17-2368, --- F.4th ---, 2021 WL 3176764, *4–

12   8 (2d Cir. 2021) (“Where . . . an IJ relies on multiple bases,

13   some of which are erroneous and the remainder of which are,

14   when    viewed   together,     legally      sufficient   to     satisfy   the

15   substantial      evidence     requirement . . . [we]          might   simply

16   affirm the ruling based on confidence that the agency would

17   adhere to the adverse credibility finding notwithstanding

18   disqualification of some of its asserted bases.”).

19          The record supports the agency’s conclusion that Singh

20   was inconsistent and unclear about who attacked him and which

21   political    party     he   fears    in    India.     This    inconsistency


                                            4
 1   provides substantial evidence for the adverse credibility

 2   determination.           See Xian Tuan Ye v. Dep’t of Homeland Sec.,

 3   446 F.3d 289, 295 (2d Cir. 2006) (concluding that a “material

 4   inconsistency in an aspect of [the] story that served as an

 5   example      of    the     very   persecution   from    which   [Petitioner]

 6   sought asylum . . . afforded substantial evidence to support

 7   the adverse credibility finding” (internal quotation marks

 8   and     citation         omitted)).          The   adverse      credibility

 9   determination is bolstered by the IJ’s finding that Singh was

10   evasive and nonresponsive even in response to questioning by

11   his own attorney.            See Likai Gao v. Barr, 968 F.3d 137, 150

12   (2d Cir. 2020).            Singh’s argument related to the remainder

13   of    the    demeanor       finding    is   misplaced    because   the    BIA

14   explicitly did not rely on the contested portions of the IJ’s

15   decision.         See Xue Hong Yang, 426 F.3d at 522.              Finally,

16   Singh has waived any challenge to the agency’s determination

17   that    he        failed     to    rehabilitate    his     testimony     with

18   corroborating evidence.             See Norton v. Sam’s Club, 145 F.3d

19   114, 117 (2d Cir. 1998) (“Issues not sufficiently argued in

20   the briefs are considered waived and normally will not be

21   addressed on appeal.”).


                                             5
 1          In sum, the inconsistency regarding which party attacked

 2   Singh and which party he fears provides substantial evidence

 3   for the adverse credibility determination, which is bolstered

 4   by the IJ’s demeanor and corroboration findings.               See Xiu Xia

 5   Lin,    534   F.3d    at   167–68.            The    adverse   credibility

 6   determination    is   dispositive        of    asylum,    withholding   of

 7   removal, and CAT relief because all three forms of relief

 8   rely on the same factual predicate.                 See Paul v. Gonzales,

 9   444 F.3d 148, 156–57 (2d Cir. 2006).

10          For the foregoing reasons, the petition for review is

11   DENIED.    All pending motions and applications are DENIED and

12   stays VACATED.

13                                   FOR THE COURT:
14                                   Catherine O’Hagan Wolfe,
15                                   Clerk of Court




                                          6